UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 MEYER J. PERSOW,                                 )
                                                  )
                        Plaintiff,                )
                                                  )
                  v.                              ) Civil Case No. 09-1216 (RJL)
                                                  )
 JOHN GAGE, President, AFGE,                      )
                                                  )
                        Defendant.                )
                                                  )
                                 MEMORANDUM ORDER

       The plaintiff, Meyer Persow ("plaintiff'), proceeding pro se, seeks a preliminary

injunction! prohibiting the defendant ("defendant"), President of the American Federation

of Government Employees ("AFGE"), from suspending him from his position as

President of AFGE Local 32 before conducting a hearing, as required by AFGE's

constitution. 2

       "A movant may obtain a preliminary injunction only if it is able to demonstrate: (I)

that it is likely to succeed on the merits; (2) that it is likely to suffer irreparable harm in

the absence of preliminary relief; (3) that the balance of equities tips in its favor; and (4)

that an injunction is in the public interest." TD Int'l, LLC v. Steven K. Fleischmann, 639

F. Supp. 2d 46,48 (D.D.C. 2009).



lPlaintiff originally sought a Temporary Restraining Order ("TRO"), and this Court held a
hearing on the TRO request on July 6, 2009, at which point plaintiff stated he was no longer
seeking a TRO, but a Preliminary Injunction.

20n August 3 and 4,2009, AFGE held a hearing regarding the various charges levied against
him, and, on October 1,2009, issued its decision to remove plaintiff from office.
       At the preliminary injunction hearing on July 21,2009, however, plaintiff

acknowledged that notwithstanding his temporary suspension he could be reinstated to the

presidency of Local 32 after AFGE conducted a full and fair hearing into the charges

against him, and effectively conceded that he was not being deprived of any rights,

income, or benefits during his suspension from office. As a result, the Court finds that

plaintiff has failed to establish the irreparable harm necessary to receive the extraordinary

injunctive relief he now seeks. See Nat 'I Football League Players Ass 'n v. Nat 'I Football

League, 724 F. Supp. 1027, 1027-28 (D.D.C. 1989) (declining to grant preliminary relief

to professional football players who alleged damage to their "skills, reputations, and

professional careers" as a result of their temporary suspension pending arbitration under

the steroid testing program); see also Smith v. Harvey, No. 06-1117, 2006 WL 2025026

*2 (July 17,2006 D.D.C.) ("[I]t is unclear that Smith could show irreparable harm

because the flag [on Smith's personnel file] represents only a suspension of various

favorable personnel actions from taking effect, not a permanent deprivation. ").

       Thus, as plaintiff has not established irreparable harm, a necessary element of
                                       ~
preliminary relief, it is, this 2,.0   day of November, 2009, hereby

       ORDERED that Plaintiffs Motion for Preliminary Injunction [#3] is hereby

DENIED.

       SO ORDERED.




                                              2